Exhibit 10.2


DESCRIPTION OF 2017 SHORT-TERM INCENTIVE PLAN
 
       On February 14, 2017, the Compensation Committee of the PG&E Corporation
Board of Directors approved the performance measures and targets for the
2017 Short-Term
Incentive Plan ("STIP") under which officers and employees of PG&E Corporation
and Pacific Gas and Electric Company are provided the opportunity to earn cash
awards to the extent that the performance goals in the areas of employee and
public safety, customer satisfaction, and financial performance are met.  The
performance measures, targets, and weightings of the 2017 STIP components are
shown in the following table:
 
Weight
 
2017 STIP Performance Measures
 
Threshold
 
Target
 
Maximum
50%
 
Safety
 
 
 
 
 
 
 
 
Nuclear Operations
 
 
 
 
 
 
 
 
Diablo Canyon Power Plant (DCPP) Reliability and Safety Indicator (1)
 
 
 
 
 
 
4%
 
       DCPP Unit 1 Score
 
85.3
 
90.5
 
95.8
4%
 
       DCPP Unit 2 Score
 
85.3
 
87.6
 
90.0
 
 
Electric Operations
 
 
 
 
 
 
5%
 
Electric Overhead Conductor Index (2)
 
0.500
 
1.000
 
2.000
5%
 
911 Emergency Response (3)
 
95.0%
 
97.5%
 
98.5%
 
 
Gas Operations
 
 
 
 
 
 
6%
 
Gas In-Line Inspection and Upgrade Index (4)
 
0.500
 
1.000
 
2.000
5%
 
Gas Dig-ins Reduction (5)
 
2.02
 
1.92
 
1.82
5%
 
Gas Emergency Response (6)
 
22.0
 
21.0
 
20.0
 
 
Employee Safety
 
 
 
 
 
 
6%
 
Serious Injuries and Fatalities Corrective Action Index (7)
 
0.500
 
1.000
 
2.000
6%
 
Serious Preventable Motor Vehicle Incident Rate (8)
 
0.252
 
0.239
 
0.224
4%
 
Timely Reporting of Injuries (9)
 
67.3%
 
71.3%
 
75.3%
25%
 
Customer
 
 
 
 
 
 
15%
 
Customer Satisfaction Score (10)
 
75.9
 
76.4
 
77.9
10%
 
System Average Interruption Duration Index (11)
 
110.2
 
107.0
 
104.7
25%
 
Financial
 
 
 
 
 
 
25%
 
Earnings from Operations (12)
 
−
 
−
 
−
 
 
 
 
 
 
 

(1) Diablo Canyon Power Plant ("DCPP") Reliability and Safety Indicator—Year-end
score based on 11 performance indicators for nuclear power generation, including
unit capability, radiation exposure, and safety accident rate, as reported to
the Institute of Nuclear Power Operations for DCPP Units 1 and 2.
(2) Electric Overhead Conductor Index—Tracks work that supports the safe,
reliable operation of the overhead electric system.  The index is comprised of
three equally weighted components: (1) circuit miles of electric distribution
infrared inspections completed, (2) circuit miles of distribution electric
conductor upgraded/replaced, and (3) number of trees trimmed/removed as part of
the vegetation management program.
(3) 911 Emergency Response—Percentage of time that Utility personnel are on site
within 60 minutes after receiving a 911 call of a potential Utility electric
hazard.
(4) Gas In-Line Inspection and Upgrade Index—Index measuring the
Utility's ability to complete planned in-line inspections and pipeline retrofit
projects.
(5) Gas Dig-ins Reduction—Number of third-party dig-ins to gas assets per 1,000
Underground Service Alert tickets.  A dig-in refers to any damage (impact or
exposure) that result in a repair or replacement of an underground facility as a
result of an excavation.
(6) Gas Emergency Response—Average response time (in minutes) to an immediate
response gas emergency order.
(7) Serious Injuries and Fatalities ("SIF") Corrective Action Index—Index
measuring: (1) percentage of SIF corrective actions completed on time, and (2)
quality of corrective actions as measured against an externally-derived
framework.
(8) Serious Preventable Motor Vehicle Incident ("SPMVI") Rate—Number of SPMVIs
occurring that the driver could have reasonably avoided, per 1 million miles
driven.
(9) Timely Reporting of Injuries—Percentage of work-related injuries reported to
the 24/7 PG&E Nurse Report Line within one day of the incident.
(10) Customer Satisfaction Score—Overall satisfaction of customers with the
products and services offered by the Utility, as measured through an ongoing
survey.
(11) System Average Interruption Duration Index —Total time that the average
customer is without electric power during a given time period (measured in
number of minutes).
(12) Earnings from Operations—Non-GAAP financial measure calculated as income
available for common shareholders less items impacting comparability.   "Items
impacting comparability" represent items that management does not consider part
of the normal course of operations and affect comparability of financial results
between periods.


The Committee retains complete discretion to determine and pay all 2017 STIP
awards to officers and non-officer employees.  This includes discretion to
reduce the final score on any and all measures downward to zero. Upon
recommendation of the PG&E Corporation Chief Executive Officer, the Committee
may apply an individual performance modifier (0% to 150%) to an officer's award.





